Notice of Pre-AIA  or AIA  Status
1. 	This communication is responsive to the RCE and amendment filed 06/17/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All previous objections and rejections are withdrawn. 

2. 	Claims 1-8, 10-12, 14-18 and 20-23 are pending. Claim 9, 13 and 19 are cancelled. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2022 has been entered.
Allowable Subject Matter
3.    Claims 1-8, 10-12, 14-18 and 20-23 are allowed for the reasons mentioned below. 
As to Claims 1, 12 and 18,  the closest prior art of the prior art of Woodall each audio to touch inputs using overlays mapped to the application, but Woodall doesn’t suggest replacing the first hands free cue with a second hands free cues based on a XML file associated with the application at runtime. Woodall in contrast maps the inputs to application commands beforehand.  The prior art of Lebeau also teaches a HMD device that converts voice commands into touch input but Lebeau also doesn’t teach swapping the first cue for a second and then processing the first cue, as recited in the claim. In contrast, Lebeau shows an overlay with cue commands associated with voice commands without swapping cues from other cues. The newly cited prior art of Chambers teaches using different voice command sets and where the command sets can be defined in an XML file where the command sets could be changed at runtime. However, nothing in Chambers appears to suggest then processing the second command set into a touch command at runtime, as the claims require. Similarly, James also teaches using XML defined voice commands. James also does not suggests the features of the amended claims when considering the claim as a whole. Claims 2-5, 8 10-15 and 17-20 import features of claims 1, 9 and 16. Therefore, the claims 1-5 and 8-20 are allowed over the prior art.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867.  The examiner can normally be reached on M-f 9-5.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179